■ Order annulling determination of the temporary city housing rent commission, which denied respondent’s application for a certificate of eviction, and directing the issuance of such a certificate, reversed on the law and the facts, without costs, and the petition dismissed, without costs. The Legislature, by the enactment of chapter 699 of the Laws of 1948, effectively validated New York City Local Law No. 12 of 1948. That local law amended Local Law No. 66 of 1947 (validated by L. 1948, eh. 4), which applied by its terms even to pending dispossess proceedings in which final orders had already been obtained. (Matter of Molnar v. Cwtin, 273 App. Div. 322.) The 1948 Local Law amended the provisions of the 1947 Local Law so as to require a landlord to show that “ because of compelling necessity ” he sought in good faith to recover possession of the apartment for his own immediate and personal use. The additional powers granted to the commission under the validated 1948 Local Law may be sustained for reasons advanced in the Molnar case (supra). The commission’s exercise of those powers in passing upon an application made before the enactment of the Local Law was proper. (See Matter of Davis v. Board of Ed/Ur *1022cation of City of N. Y., 288 N. Y. 330; Matter of Jacobson v. Board of Education of City of N. Y., 265 App. Div. 837.) Upon the present record, it does not appear that the commission had abused its discretion and acted arbitrarily. Lewis, P. J., Johnston, Adel and Sneed, JJ., concur; Wenzel, J., concurs in the result.